DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite as to weather WO2.90 is present. The preamble states “tungsten trioxide”, but WO2.90 is not tungsten trioxide. The claim refers to an intensity of WO2.90 but not expressly state that it is present. Also, Claim 1 lacks a transitional phrase, such as “comprising” which makes it unclear weather materials other than tungsten trioxide are present in the product.
Claim 2 is indefinite because it is not clear what applicant intends the percent of cumulative particle diameter to mean. The specification states that the product has the percent of cumulative particle diameter recite in the claim 2, but the claims and the specification are not sufficiently specific to understand how the percent cumulative particle diameter is measured.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Naito US 2017/0047169.
Regarding claim 1, Naito describes the use of tungsten trioxide powder having an average particle size diameter of between 10 and 120 microns (Paragraph [0084]). The tungsten dioxide disclosed by Naito meets the intensity ratio described in claim 1 because the intensity ratio would be met for pure samples of tungsten trioxide (see specification Paragraphs 19-23). Naito simple describes tungsten trioxide, which is either inherently pure or would be obvious to use pure tungsten trioxide because the process of Naito calls for tungsten trioxide and not any other suboxides of tungsten oxide. Note also, that the instant specification states that the claimed intensity ratio is desired to provide the correct purity of tungsten oxide, which makes it well suited for the particular application of making battery electrode material, but the specification never provides a process for making or refining a tungsten trioxide product that achieves the claimed intensity ratio. Therefore, prior art that uses commercial tungsten trioxide, would include tungsten oxides that would meet the intensity requirements of claim 1, because the claimed tungsten trioxide appears to merely be a selection among commercially available tungsten trioxides.
.
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sogabe US 2010/0304954.
Regarding claim 1, Sogabe describes a process of making tungsten trioxide particles having a surface area of 2 to 100 m^2/g (Paragraphs [0027]-[0028]). The tungsten dioxide disclosed by Sogabe meets the intensity ratio described in claim 1 because the intensity ratio would be met for pure samples of tungsten trioxide (see specification Paragraphs 19-23). Naito simple describes tungsten trioxide, which is either inherently pure or would be obvious to use pure tungsten trioxide because the process of Naito calls for tungsten trioxide and not any other suboxides of tungsten oxide. 
Regarding claim 3, Sogabe teaches that the tungsten trioxide may a surface area of 2 to 100 m^2/g (Paragraphs [0027]-[0028]), which overlaps the ranges recited in claim 3. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chiba US 4938798.
Regarding claim 1, Chiba describes the use of high purity tungsten trioxide powder (Col. 2, l. 65-68). The tungsten dioxide disclosed by Chiba meets the intensity ratio described in claim 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JAMES A FIORITO/Primary Examiner, Art Unit 1731